DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 6/18/2020.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
• The information disclosure statement filed 6/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no reference copies provided with the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Allowable Subject Matter
• Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “obtaining path data defining a path through the environment traversed by the agent, wherein the path is a sequence from a first observation to a last observation, and wherein the path data includes a plurality of experience tuples, wherein each experience tuple comprises a respective observation and a respective action, the observation in each experience tuple is an observation characterizing a state of the environment, and the action in each experience tuple is an action performed by the agent in response to the observation in the experience tuple; determining a path likelihood for the path, in accordance with current values of the policy network parameters, based only on observations that are included in the path, comprising: for each observation in a set of multiple observations comprising only observations that are included in the path: processing the observation using the policy neural network to determine a respective score distribution in accordance with the current values of the policy network parameters; and determining a selected action score, wherein the selected action score is the action score for the action in the same experience tuple as the observation in the score distribution for the observation; and determining the path likelihood for the path using the selected action scores corresponding to the observations in the set of multiple observations comprising only observations included in the path; determining a value update for the current values of the policy network parameters from at least the path likelihood; and using the value update to adjust the current values of the policy network parameters” as cited in claim 1. The same also applies to claims 14 and 18 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674